 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   SAFECO INSURANCE COMPANY OF
     AMERICA,                                               Case No. 2:20-cv-01579-JAD-NJK
 8
            Plaintiff,                                                   ORDER
 9
     v.                                                              [Docket No. 51]
10
     AIR VENT, INC., et al.,
11
            Defendants.
12
13         Pending before the Court is the parties’ second stipulation to extend discovery deadlines.
14 Docket No. 51. The parties request a 60-day extension of discovery deadlines. Id. at 2.
15         A request to extend deadlines in the Court’s scheduling order must be supported by a
16 showing of good cause for the extension. LR 26-3; see also Johnson v. Mammoth Recreations,
17 Inc., 975 F.2d 604, 608–09 (9th Cir. 1992). 1 The “good cause” inquiry focuses mostly on the
18 movant’s diligence. Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294–95 (9th Cir. 2000). Good
19 cause to extend a discovery deadline exists “if it cannot reasonably be met despite the diligence of
20 the party seeking the extension.” Johnson, 975 F.2d at 609. While prejudice to the opposing party
21 may also be considered, when the movant “fail[s] to show diligence, ‘the inquiry should end.’”
22 Coleman, 232 F.3d at 1295 (quoting Johnson, 975 F.2d at 609). Further, to seek an extension of
23 an expired discovery deadline, a movant must make “a showing of good cause” and “demonstrate
24 that the failure to act [before the deadline expired] was the result of excusable neglect.” LR 26-3.
25 The Court has broad discretion in supervising pretrial litigation. Zivkovic v. S. Cal. Edison Co.,
26 302 F.3d 1080, 1087 (9th Cir. 2002).
27
          1
            The “good cause” standard in Local Rule 26-3 is the same as the standard governing
28 modification of the scheduling order under Fed. R. Civ. P. 16(b).

                                                    1
 1         On May 12, 2021, the parties filed a stipulation requesting a six-month extension of all
 2 discovery deadlines based, in part, on Defendant PowerMax Electric’s pending appearance in this
 3 case. Docket No. 49. The Court found that the parties’ stipulation failed to meaningfully discuss,
 4 with supporting legal authority, why a six-month extension was appropriate based on their desire
 5 to conduct discovery only after Defendant PowerMax Electric appeared. Docket No. 50 at 2. The
 6 Court further found that it had previously stated unequivocally that it would not hold this case in
 7 abeyance pending Defendant PowerMax Electric’s appearance and that the Local Rules provide
 8 mechanisms for bringing late-appearing parties up-to-speed in the discovery process. Id. at 1, 2.
 9 In addition, the Court found that the parties had failed to address, let alone demonstrate, whether
10 excusable neglect exists to extend expired deadlines. Id. at 2. The Court, therefore, denied the
11 parties’ request for a six-month extension of all discovery deadlines without prejudice and
12 permitted the parties to file a request for an extension, with meaningfully developed argument, that
13 accounts for Defendant PowerMax Electric’s pending appearance. Id.
14         On May 19, 2021, the parties filed the instant stipulation requesting a 60-day extension of
15 discovery deadlines. Docket No. 51. However, the instant stipulation again fails to meaningfully
16 discuss, with supporting legal authority, why the requested extension is appropriate. The instant
17 stipulation merely submits that “[t]he parties have been holding off to avoid duplicating discovery,
18 but now the parties will move forward with written discovery, at least one deposition, and an
19 expert.” Id. at 2. As the Court made clear in its previous order denying the parties’ request for a
20 six-month extension of all discovery deadlines, a request to modify the Court’s scheduling order
21 based on Defendant PowerMax Electric’s pending appearance must be supported by meaningfully
22 developed argument. See Docket No. 50 at 2; see also Shahrokhi v. Harter, 2020 WL 7379050,
23 at *1 (D. Nev. Dec. 15, 2020) (citing Kor Media Grp., LLC v. Green, 294 F.R.D. 579, 582 n.3 (D.
24 Nev. 2013)) (“Courts only address well-developed legal arguments”). While the parties submit
25 that they filed the instant stipulation pursuant to the Court’s Local Rules, see Docket No. 51 at 1,
26 the instant stipulation fails to comply with Local Rule 26-3. Specifically, the stipulation fails to
27 even mention the good cause standard, let alone demonstrate whether Defendant PowerMax
28 Electric’s pending appearance constitutes good cause for the requested extension. Further, the

                                                    2
 1 parties seek to extend discovery deadlines that have already expired, but fail to demonstrate, or
 2 even address, whether excusable neglect exists to extend these expired deadlines.
 3         Accordingly, the parties’ stipulation, Docket No. 51, is hereby DENIED without prejudice.
 4         IT IS SO ORDERED.
 5         Dated: May 19, 2021
 6                                                             ______________________________
                                                               Nancy J. Koppe
 7                                                             United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
